Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to application No. 17/014,310 filed on 09/08/2020.  Claim(s) 1-20 is/are pending and have been examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1, 16, and 19 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 15, and 17 of U.S. Patent No. 10,805,661. Although the conflicting claims are not identical, they are not patentably distinct from each other because they recite similar subject matter which is obvious over one another.
For example, note the following relationship between the instant application claim and patented application claims.
Claim 1 of the instant application corresponds to that of Claim 1 of patented application.
Claim 2-14 of the instant application corresponds to that of Claim 2-14 of patented application.
Claim 16 of the instant application corresponds to that of Claim 15 of patented application.
Claim 19 of the instant application corresponds to that of Claim 17 of patented application.
Claim 20 of the instant application corresponds to that of Claim 18 of patented application.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 4, 5, 7, 9, 12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over EUN et al. (US 2015/0326909), in view of Sakai et al. (US 2007/0229465), and further in view of Daniel (US 9,247,282).
Consider claims 1, 16, and 19, EUN teaches a device to remotely control a main display, a method of facilitating control of a main display (Abstract, Paragraph 0033, 0038 teaches a remote controller 100 for remote controlling smart TV 200), and a non-transitory computer readable medium comprising instructions that when executed by a processing device (Paragraph 0036), cause the processing device to, comprising: 
a memory (Paragraph 0036 teaches read/write memory for storing data, a read-only memory such as flash for storing codes, an EEPROM for storing transient data, etc.); 
a touch screen comprising a top surface (Paragraph 0034 teaches remote controller 100 comprises a touch screen 110. Paragraph 0034 teaches operations referred to as touch related operations, that the user can perform on the touch surface of the touchscreen 110, includes an operation of touching the touch surface of the touchscreen), a display (Paragraph 0082 teaches a screen 144) a border, the border defining an area of the touch screen (border band 142-Fig.5; Paragraph 0082 teaches a border band 142 going all around the edge of rectangle of the screen 144 on touchscreen 140 of the remote controller 100. As seen on Fig.5, the border band defines an area of the touch screen); and 
a processor coupled to the memory, the processor comprising instructions that when executed configure the processor (micro-controller 120-Fig.1; Paragraph 0036) to: 
receive user input to perform an operation, the operation being one of a first control function or a second control function for controlling the main display, the first control function being different from the second control function (Paragraph 0073 teaches using border band 142, it is possible to delete a desired item. Cursor is moved and positioned at an item to delete, and an item is selected using one of the first to third selection methods, and then dragged out of the border band 142 while touching the item with the finger. The item dragged out of the border band 142 is deleted {first control function}. Paragraph 0082 teaches dragging from outside to inside crossing the border band 142, the screen is processed to scroll/move in the drag direction. That is, if dragging from the left outside of the border band to the inside of the border band 142 crossing the border band rightwards on the touchscreen 140 of the remote controller 100, the entire screen 260 of the smart TV 200 is processed to move rightwards {second control function}); 
determine whether a starting point of the user input is inside of the area of the touch screen defined by the border (Paragraph 0073 teaches using border band 142, it is possible to delete a desired item. Cursor is moved and positioned at an item to delete, and an item is selected using one of the first to third selection methods, and then dragged out of the border band 142 while touching the item with the finger. The item dragged out of the border band 142 is deleted) or outside of the area of the touch screen defined by the border (Paragraph 0082 teaches dragging from outside to inside crossing the border band 142, the screen is processed to scroll/move in the drag direction. That is, if dragging from the left outside of the border band to the inside of the border band 142 crossing the border band rightwards on the touchscreen 140 of the remote controller 100, the entire screen 260 of the smart TV 200 is processed to move rightwards); 
determine at least one of distance of the user input and a direction of the user input (Paragraph 0073 teaches selecting and touching an item with the finger and dragging it out of the border band. Paragraph 0082 teaches dragging from outside to inside crossing the border band. If dragging from left outside of the border band to inside of the border band crossing the border band rightwards on the touchscreen of remote controller. Thus in both scenarios, system may determine user touch input, moving in a left to right direction, crossing the border band. Where in the first scenario, item selected may be dragged in the rightward direction, from left inside of border band to outside of border band crossing rightwards. And in the second scenario, dragging in rightward direction, from left outside to inside of border band crossing rightwards); 
determine first event data when the starting point of the user input is inside of the area of the touch screen defined by the border and based on at least one of the distance and the direction of the user input, the first event data being associated with the first control function (Paragraph 0073 teaches using border band 142, it is possible to delete a desired item. Cursor is moved and positioned at an item to delete, and an item is selected using one of the first to third selection methods, and then dragged out of the border band 142 while touching the item with the finger. The item dragged out of the border band 142 is deleted. Item selected may be dragged in the rightward direction, from left inside of border band to outside of border band crossing rightwards); 
determine second event data when the starting point of the user input is outside of the area of the touch screen defined by the border and based on at least one of the distance and the direction of the user input, the second event data being associated with the second control function (Paragraph 0082 teaches dragging from outside to inside crossing the border band 142, the screen is processed to scroll/move in the drag direction. That is, if dragging from the left outside of the border band to the inside of the border band 142 crossing the border band rightwards on the touchscreen 140 of the remote controller 100, the entire screen 260 of the smart TV 200 is processed to move rightwards); and 
provide the first event data to perform the first control function or the second event data to perform the second control function (Paragraph 0037 teaches the wireless-transmitting portion 130 modulates the remote-controlling signal that the micro-controller 120 provides according to a specific communications type, and transmits wirelessly. Paragraph 0040 teaches a remote-controlling command for selecting and deleting a certain item is given by the remote controller 100. Paragraph 0073 teaches using border band 142, it is possible to delete a desired item. Cursor is moved and positioned at an item to delete, and an item is selected using one of the first to third selection methods, and then dragged out of the border band 142 while touching the item with the finger. The item dragged out of the border band 142 is deleted. Paragraph 0082 teaches dragging from outside to inside crossing the border band 142, the screen is processed to scroll/move in the drag direction. That is, if dragging from the left outside of the border band to the inside of the border band 142 crossing the border band rightwards on the touchscreen 140 of the remote controller 100, the entire screen 260 of the smart TV 200 is processed to move rightwards. Claim 6 (h) teaches user’s finger drags from outside border band on touch surface to a region enclosed by the border band, the remote controller sending a remote-controlling signal containing information of drag direction and speed and a screen scroll command to the display device).
EUN does not explicitly teach a display viewable through the top surface, and one or more interactive elements on a portion of the top surface of the touch screen, the one or more interactive elements defining an area of the touch screen;
wherein the border is the one or more interactive elements.
In an analogous art, Sakai teaches a display viewable through a top surface, and one or more interactive elements on a portion of the top surface of a touch screen (remote control 120-Fig.1, touch screen display 122-Figs.1&4; Paragraph 0038 teaches a touch screen 122 on the remote control that displays a fixed number of function buttons and changes the displayed function buttons depending on the state of operation of the remote control 120. Paragraph 0040 teaches remote control 120 further includes a protective cover, overlay, shield or film that protects the touch screen while allowing the remote control to detect a user touching the screen 122. Screen cover is a tactile cover that additionally provides tactile feedback to the user, such as through grooves, bevels, ridges, dividers, bumps, protrusions, and/or other such contouring on or in the screen cover. Fig.2, Paragraph 0041 teaches a cross-sectional view of touch screen 122 and tactile screen cover 222 of the remote control 120. Tactile screen cover 122 is shown positioned over and covering the touch screen 122. Function buttons 130 are selectable through screen cover. Tactile screen cover includes recesses, bevels, protruding lines or other tactile dividers 224 that extend across an exterior surface 226).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of EUN to include a display viewable through a top surface, and one or more interactive elements on a portion of the top surface of a touch screen, as taught by Sakai, for the advantage of providing tactile feedback, enabling the user to both see and feel elements on the touchscreen, providing greater immersion and control.
EUN and Sakai do not explicitly teach the one or more interactive elements defining an area of the touch screen;
wherein the border is the one or more interactive elements.
In an analogous art, Daniel teaches one or more interactive elements defining an area of a touch screen; wherein the border is the one or more interactive elements (Col 4: line 63 – Col 5: line 1 teaches a mobile device 110 having a user input device such as a touchscreen. Col 5: line 65 – Col 6: line 7 teaches mobile device 110 may include any kind of display device 128, such as touchpad or touch screen display. Displaying device 128 may include control means, such as, but not limited to, a touch screen, etc. Col 11: lines 32-35 teaches one or more embedded icons 406, 408, 410, 412, within a coded border, as shown in Fig.4B. Col 11: lines 38-40 teaches selecting the at least one icon 414, dragging and releasing the at least one icon 414 into the activation area 404. Fig.4C, Col 11: lines 54-60 teaches dragging and releasing the at least one icon 406 into the activation area 404. Fig.4G, Col 12: lines 50-54 teaches drag and release the icon 408 into the activation area 404. Fig. 4H & 4I, Col 12: line 66 – Col 13: line 10 teaches dragging and releasing icon 410 into the activation area 404. Embedded icons 406, 408, 410, 412 as seen in the various of Fig.4, are within a coded border that defines an area of a touch screen. Users may interacted with the icons as well)
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of EUN and Sakai to include one or more interactive elements defining an area of a touch screen; wherein the border is the one or more interactive elements, as taught by Daniel, for the advantage of providing visual separation of elements, allowing for the user to easily determine, access, and interact with various elements.

Consider claim 2, Daniel further teaches wherein user input is a gesture using the one or more interactive elements (Col 4: line 63 – Col 5: line 1 teaches a mobile device 110 having a user input device such as a touchscreen. Col 5: line 65 – Col 6: line 7 teaches mobile device 110 may include any kind of display device 128, such as touchpad or touch screen display. Displaying device 128 may include control means, such as, but not limited to, a touch screen, etc. Col 11: lines 32-35 teaches one or more embedded icons 406, 408, 410, 412, within a coded border, as shown in Fig.4B. Col 11: lines 38-40 teaches selecting the at least one icon 414, dragging and releasing the at least one icon 414 into the activation area 404. Fig.4C, Col 11: lines 54-60 teaches dragging and releasing the at least one icon 406 into the activation area 404. Fig.4G, Col 12: lines 50-54 teaches drag and release the icon 408 into the activation area 404. Fig. 4H & 4I, Col 12: line 66 – Col 13: line 10 teaches dragging and releasing icon 410 into the activation area 404).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of EUN, Sakai, and Daniel to include wherein user input is a gesture using the one or more interactive elements, as further taught by Daniel, for the advantage of enabling users to interact with various elements, giving them intuitive control in manipulation of elements.

Consider claim 4, Sakai further teaches wherein the display of the touch screen provides at least one of dynamic text and images associated with a context of the main display (Paragraph 0038, 0053, 0066).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of EUN, Sakai, and Daniel to include wherein the display of the touch screen provides at least one of dynamic text and images associated with a context of the main display, as further taught by Sakai, for the advantage of providing a connected device relation, that allows the user to easily visually connect what’s displayed at the remote control with that of the main display, providing a better overall entertainment experience.

Consider claim 5, EUN, Sakai, and Daniel teach wherein the one or more interactive elements comprise one or more protrusions extending from the top surface (Sakai - Paragraph 0040-0042).
Consider claim 7, EUN, Sakai, and Daniel teach wherein the one or more interactive elements comprise one or more indentations in the top surface (Sakai - Paragraph 0040-0042).

Consider claim 9, EUN, Sakai, and Daniel teach wherein the display of the touch screen does not present video content (EUN – Figs.1-7, Paragraph 0073, 0082 teaches user gestures on the touchscreen 140 of the remote controller 100. As shown in the figures of the invention, and specification, remote controller provides remote control signals to the main display device. Video content is not present on the display of remote control device. Sakai - Figs.1, 7-17, Paragraph 0037 teaches buttons 130 are displayed to control electronic devices via the remote control device 120. As can be seen in the figures of the invention, video content is not presented on the display of the remote control device).

Consider claim 12, EUN, Sakai, and Daniel teach wherein the processor comprises instructions that when executed configure the processor (EUN - micro-controller 120-Fig.1; Paragraph 0036), at least one of the first event data or the second event data (EUN - Paragraph 0037 teaches the wireless-transmitting portion 130 modulates the remote-controlling signal that the micro-controller 120 provides according to a specific communications type, and transmits wirelessly. Paragraph 0040 teaches a remote-controlling command for selecting and deleting a certain item is given by the remote controller 100. Paragraph 0073 teaches using border band 142, it is possible to delete a desired item. Cursor is moved and positioned at an item to delete, and an item is selected using one of the first to third selection methods, and then dragged out of the border band 142 while touching the item with the finger. The item dragged out of the border band 142 is deleted. Paragraph 0082 teaches dragging from outside to inside crossing the border band 142, the screen is processed to scroll/move in the drag direction. That is, if dragging from the left outside of the border band to the inside of the border band 142 crossing the border band rightwards on the touchscreen 140 of the remote controller 100, the entire screen 260 of the smart TV 200 is processed to move rightwards. Claim 6 (h) teaches user’s finger drags from outside border band on touch surface to a region enclosed by the border band, the remote controller sending a remote-controlling signal containing information of drag direction and speed and a screen scroll command to the display device).
Sakia further teaches processor (Paragraph 0048) to provide feedback via the device based on event data, wherein the feedback is at least one of visual, audio, and haptic output by the device (Paragraph 0047 teaches producing a tactile vibration through at least one or more portions of touch screen 122 and/or generating an audible notice that a button has been selected, change control views and/or other such notifications. Additionally and/or alternatively, the touch screen 122 can be configured to produce a click, flex or provide other tactile feedback that a button has been selected. Paragraph 0049, 0088 teaches upon selection of a function button 130, vibration driver can be activated to cause a tactile vibration on the touch screen at least about the area of the selected function button that can be felt by the user as a confirmation of a function button selection).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of EUN, Sakai, and Daniel to include processor to provide feedback via the device based on event data, wherein the feedback is at least one of visual, audio, and haptic output by the device, as further taught by Sakai, for the advantage of allowing selection to be felt by the user as a confirmation of a selection (Sakai – Paragraph 0049), providing greater immersion by assuring user(s) of their selection.

Consider claim 14, EUN, Sakai, and Daniel teach wherein the first event data or the second event data indicates a selection event (EUN  -Paragraph 0037 teaches the wireless-transmitting portion 130 modulates the remote-controlling signal that the micro-controller 120 provides according to a specific communications type, and transmits wirelessly. Paragraph 0040 teaches a remote-controlling command for selecting and deleting a certain item is given by the remote controller 100. Paragraph 0073 teaches using border band 142, it is possible to delete a desired item. Cursor is moved and positioned at an item to delete, and an item is selected using one of the first to third selection methods, and then dragged out of the border band 142 while touching the item with the finger. The item dragged out of the border band 142 is deleted. Paragraph 0082 teaches dragging from outside to inside crossing the border band 142, the screen is processed to scroll/move in the drag direction. That is, if dragging from the left outside of the border band to the inside of the border band 142 crossing the border band rightwards on the touchscreen 140 of the remote controller 100, the entire screen 260 of the smart TV 200 is processed to move rightwards. Claim 6 (h) teaches user’s finger drags from outside border band on touch surface to a region enclosed by the border band, the remote controller sending a remote-controlling signal containing information of drag direction and speed and a screen scroll command to the display device).

Consider claim 15, EUN, Sakai, and Daniel teach wherein a speed of movement of content presented on the main display is based on a speed of movement of the user input (EUN - Paragraph 0082 teaches dragging from outside to inside crossing the border band 142, the screen is processed to scroll/move in the drag direction. That is, if dragging from the left outside of the border band to the inside of the border band 142 crossing the border band rightwards on the touchscreen 140 of the remote controller 100, the entire screen 260 of the smart TV 200 is processed to move rightwards. Claim 6 (h) teaches user’s finger drags from outside border band on touch surface to a region enclosed by the border band, the remote controller sending a remote-controlling signal containing information of drag direction and speed and a screen scroll command to the display device. Page display on the screen scrolls with the drag direction and speed based on the remote-controlling signal).

Consider claim 17, EUN, Sakai, and Daniel teach wherein the one or more interactive elements comprise one or more protrusions extending from the top surface or one or more indentations in the top surface (Sakai - Paragraph 0040-0042).

Consider claim 18, EUN, Sakai, and Daniel teach wherein a speed of movement of content presented on the main display is based on a speed of movement of the user input (EUN - Paragraph 0082 teaches dragging from outside to inside crossing the border band 142, the screen is processed to scroll/move in the drag direction. That is, if dragging from the left outside of the border band to the inside of the border band 142 crossing the border band rightwards on the touchscreen 140 of the remote controller 100, the entire screen 260 of the smart TV 200 is processed to move rightwards. Claim 6 (h) teaches user’s finger drags from outside border band on touch surface to a region enclosed by the border band, the remote controller sending a remote-controlling signal containing information of drag direction and speed and a screen scroll command to the display device. Page display on the screen scrolls with the drag direction and speed based on the remote-controlling signal).

Consider claim 20, EUN, Sakai, and Daniel teach wherein the one or more interactive elements comprise one or more protrusions extending from the top surface or one or more indentations in the top surface (Sakai - Paragraph 0040-0042).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over EUN et al. (US 2015/0326909), in view of Sakai et al. (US 2007/0229465), in view of Daniel (US 9,247,282), and further in view of Lee et al. (US 2014/0253815).
Consider claim 3, EUN, Sakai, and Daniel teach wherein the processor comprises instructions that when executed configure the processor (EUN - micro-controller 120-Fig.1; Paragraph 0036) to: at least one of the first event data and the second event data (EUN - Paragraph 0037 teaches the wireless-transmitting portion 130 modulates the remote-controlling signal that the micro-controller 120 provides according to a specific communications type, and transmits wirelessly. Paragraph 0040 teaches a remote-controlling command for selecting and deleting a certain item is given by the remote controller 100. Paragraph 0073 teaches using border band 142, it is possible to delete a desired item. Cursor is moved and positioned at an item to delete, and an item is selected using one of the first to third selection methods, and then dragged out of the border band 142 while touching the item with the finger. The item dragged out of the border band 142 is deleted. Paragraph 0082 teaches dragging from outside to inside crossing the border band 142, the screen is processed to scroll/move in the drag direction. That is, if dragging from the left outside of the border band to the inside of the border band 142 crossing the border band rightwards on the touchscreen 140 of the remote controller 100, the entire screen 260 of the smart TV 200 is processed to move rightwards. Claim 6 (h) teaches user’s finger drags from outside border band on touch surface to a region enclosed by the border band, the remote controller sending a remote-controlling signal containing information of drag direction and speed and a screen scroll command to the display device), but do not explicitly teach filter user input to calculate average coordinate values of multiple sample touches; and determine event data based on the average coordinate values, wherein event data comprises a reduced set of touch coordinate values to be processed by a computing device associated with the main display.
In an analogous art, Lee teaches filter user input to calculate average coordinate values of multiple sample touches; and determine event data based on the average coordinate values, wherein event data comprises a reduced set of touch coordinate values to be processed by a computing device associated with the main display (Paragraph 0065-0066; Fig.9, Paragraph 0171; Fig.10, Paragraph 0175-0177, 0182).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of EUN, Sakai, and Daniel to include filter user input to calculate average coordinate values of multiple sample touches; and determine event data based on the average coordinate values, wherein event data comprises a reduced set of touch coordinate values to be processed by a computing device associated with the main display, as taught by Lee, for the advantage of condensing touch coordinate data for transfer, saving time and space, simplifying the amount of operations that would be needed to process received information, enabling faster response time. 

Claim(s) 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over EUN et al. (US 2015/0326909), in view of Sakai et al. (US 2007/0229465), in view of Daniel (US 9,247,282), and further in view of Vartanian et al. (US 2015/0002438).
Consider claim 6, EUN, Sakai, and Daniel teach wherein the one or more protrusions (Sakai - Paragraph 0040-0042), at least one of the first event data and the second event data (EUN - Paragraph 0037 teaches the wireless-transmitting portion 130 modulates the remote-controlling signal that the micro-controller 120 provides according to a specific communications type, and transmits wirelessly. Paragraph 0040 teaches a remote-controlling command for selecting and deleting a certain item is given by the remote controller 100. Paragraph 0073 teaches using border band 142, it is possible to delete a desired item. Cursor is moved and positioned at an item to delete, and an item is selected using one of the first to third selection methods, and then dragged out of the border band 142 while touching the item with the finger. The item dragged out of the border band 142 is deleted. Paragraph 0082 teaches dragging from outside to inside crossing the border band 142, the screen is processed to scroll/move in the drag direction. That is, if dragging from the left outside of the border band to the inside of the border band 142 crossing the border band rightwards on the touchscreen 140 of the remote controller 100, the entire screen 260 of the smart TV 200 is processed to move rightwards. Claim 6 (h) teaches user’s finger drags from outside border band on touch surface to a region enclosed by the border band, the remote controller sending a remote-controlling signal containing information of drag direction and speed and a screen scroll command to the display device), the one or more interactive elements (Sakai - remote control 120-Fig.1, touch screen display 122-Figs.1&4; Paragraph 0038 teaches a touch screen 122 on the remote control that displays a fixed number of function buttons and changes the displayed function buttons depending on the state of operation of the remote control 120; Daniel - Col 11: lines 32-35 teaches one or more embedded icons 406, 408, 410, 412, within a coded border, as shown in Fig.4B. Col 11: lines 38-40 teaches selecting the at least one icon 414, dragging and releasing the at least one icon 414 into the activation area 404. Fig.4C, Col 11: lines 54-60 teaches dragging and releasing the at least one icon 406 into the activation area 404. Fig.4G, Col 12: lines 50-54 teaches drag and release the icon 408 into the activation area 404. Fig. 4H & 4I, Col 12: line 66 – Col 13: line 10 teaches dragging and releasing icon 410 into the activation area 404), but do not explicitly teach wherein the one or more protrusions are pressure sensitive, and wherein the event data is determined based on an amount of pressure applied to the one or more interactive elements.
In an analogous art, Vartanian teaches wherein one or more protrusions are pressure sensitive, and wherein event data is determined based on an amount of pressure applied to one or more interactive elements (Paragraph 0033-0034, 0039).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of EUN, Sakai, and Daniel to include wherein one or more protrusions are pressure sensitive, and wherein event data is determined based on an amount of pressure applied to one or more interactive elements, as taught by Vartanian, for the advantage of enabling the system to accurately determine the intentions of the user through varying force, allowing the system to clearly determine user intent, and provide the desired corresponding actions, with little to no false triggers.

Consider claim 8, EUN, Sakai, and Daniel teach wherein the display of the touch screen (EUN - Paragraph 0034 teaches remote controller 100 comprises a touch screen 110. Paragraph 0034 teaches operations referred to as touch related operations, that the user can perform on the touch surface of the touchscreen 110, includes an operation of touching the touch surface of the touchscreen. Paragraph 0082 teaches a screen 144; Sakai - remote control 120-Fig.1, touch screen display 122-Figs.1&4; Paragraph 0038 teaches a touch screen 122 on the remote control; Daniel - Col 4: line 63 – Col 5: line 1 teaches a mobile device 110 having a user input device such as a touchscreen. Col 5: line 65 – Col 6: line 7 teaches mobile device 110 may include any kind of display device 128, such as touchpad or touch screen display), but do not explicitly teach wherein display is a flexible display device.
In an analogous art, Vartanian teaches wherein display is a flexible display device (Paragraph 0016, 0020, 0023, 0026).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of EUN, Sakai, and Daniel to include wherein display is a flexible display device, as taught by Vartanian, for the advantage of providing a slimmer device, along with greater display durability, as well as enabling the display to better conform to the contours of the device.

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over EUN et al. (US 2015/0326909), in view of Sakai et al. (US 2007/0229465), in view of Daniel (US 9,247,282), and further in view of Coenen et al. (US 2017/0155946).
Consider claim 10, EUN, Sakai, and Daniel teach the top surface (EUN - Paragraph 0034 teaches remote controller 100 comprises a touch screen 110. Paragraph 0034 teaches operations referred to as touch related operations, that the user can perform on the touch surface of the touchscreen 110, includes an operation of touching the touch surface of the touchscreen), but do not explicitly teach wherein the top surface is coupled to an assembly, and wherein depressing the top surface into the assembly activates at least one switch.
In an analogous art, Coenen teaches wherein a top surface is coupled to an assembly, and wherein depressing the top surface into the assembly activates at least one switch (Paragraph 0009, 0048-0050, 0058).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of EUN, Sakai, and Daniel to include wherein a top surface is coupled to an assembly, and wherein depressing the top surface into the assembly activates at least one switch, as taught by Coenen, for the advantage of providing tactile feedback to the user, as well as enabling the system to more firmly determine intentional inputs from the user, providing simpler determination and accuracy.

Consider claim 11, EUN, Sakai, Daniel, and Coenen teach wherein the user input comprises selecting at least one of the one or more interactive elements and activating the at least one switch, wherein activating the at least one switch changes at least one of the first event data and the second event data (EUN - 0040, 0073, 0082, Claim 6 (h); Daniel - Col 11: lines 38-40, Col 11: lines 54-60, Col 12: lines 50-54, Col 12: line 66 – Col 13: line 10; Sakai – Paragraph 0038, 0041-0042, 0055, 0078, 0089; Coenen - Paragraph 0009, 0048-0050, 0058).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over EUN et al. (US 2015/0326909), in view of Sakai et al. (US 2007/0229465), in view of Daniel (US 9,247,282), and further in view of Liu et al. (US 2015/0185856).
Consider claim 13, EUN, Sakai, and Daniel teach wherein the processor comprises instructions that when executed configure the processor (EUN - micro-controller 120-Fig.1; Paragraph 0036) to, providing the first event data or the second event data (EUN - Paragraph 0037 teaches the wireless-transmitting portion 130 modulates the remote-controlling signal that the micro-controller 120 provides according to a specific communications type, and transmits wirelessly. Paragraph 0040 teaches a remote-controlling command for selecting and deleting a certain item is given by the remote controller 100. Paragraph 0073 teaches using border band 142, it is possible to delete a desired item. Cursor is moved and positioned at an item to delete, and an item is selected using one of the first to third selection methods, and then dragged out of the border band 142 while touching the item with the finger. The item dragged out of the border band 142 is deleted. Paragraph 0082 teaches dragging from outside to inside crossing the border band 142, the screen is processed to scroll/move in the drag direction. That is, if dragging from the left outside of the border band to the inside of the border band 142 crossing the border band rightwards on the touchscreen 140 of the remote controller 100, the entire screen 260 of the smart TV 200 is processed to move rightwards. Claim 6 (h) teaches user’s finger drags from outside border band on touch surface to a region enclosed by the border band, the remote controller sending a remote-controlling signal containing information of drag direction and speed and a screen scroll command to the display device), but do not explicitly teach in response to providing the event data, receive a confirmation message confirming whether the event data is accepted to control the main display.
In an analogous art, Liu teaches in response to providing event data, receive a confirmation message confirming whether the event data is accepted to control main display (first device PAD, second device TV – Fig.2; Paragraph 0086-0087, 0111-0112, 0125, 0134).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of EUN, Sakai, and Daniel to include in response to providing event data, receive a confirmation message confirming whether the event data is accepted to control main display, as taught by Liu, for the advantage of enabling the system to provide checks to verify corresponding connection and commands with each device, ensuring proper communication and actions are receive and executed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON K LIN whose telephone number is (571)270-1446.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON K LIN/Primary Examiner, Art Unit 2425